Citation Nr: 1711602	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for chloracne.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a right knee disorder.

4.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 30 percent for service-connected ischemic heart disease (IHD).

6.  Entitlement to a compensable rating for service-connected residuals of malaria.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from December 1968 to December 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2012, February 2015, and June 2015, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing requests on July 2015.  Thus, the hearing requests are deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In February 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  A June 2003 rating decision denied the Veteran's claim of entitlement to service connection for chloracne; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the June 2003 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for chloracne.

2.  A June 2003 rating decision denied the Veteran's claim of entitlement to service connection for a right knee disorder; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the June 2003 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a right knee disorder.

3.  A chronic lumbar spine disability was not shown in service, lumbar spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine disorder is etiologically related to his active service or a service-connected disability.

4.  As of the date the Veteran's claim was received on August 13, 2009, his PTSD was shown to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

5.  The Veteran's IHD has not resulted in a diagnosis of congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs, or left ventricle ejection fraction of 30 to 50 percent.

6.  The Veteran does not have any malaria residuals that have resulted in liver damage or spleen damage.

7.  The evidence of record makes it at least as likely as not that the Veteran's service connected disabilities are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.
CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied entitlement to service connection for chloracne is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  The June 2003 rating decision which denied entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

3.  New and material evidence has not been submitted, and the Veteran's claims for service connection chloracne and a right knee disorder are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for a rating of 70 percent, but no higher, for PTSD were met as of the date the Veteran's claim was received on August 13, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

6.  The criteria for an initial rating in excess of 30 percent for IHD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

7.  The criteria for a compensable rating for residuals of malaria have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 (2016).

8.  The criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran requested hearings before the Board, but he withdrew his requests for a hearing.

The Veteran was also provided VA examinations (the report of which has been associated with the claims file) for his increased rating claims and his claim to reopen a service connection claim for a right knee disorder.  The Board finds these examinations to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions grounded their opinions in the medical literature and evidence of record.  The examiners also provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

No VA examination was requested in relation to the issue of service connection for a lumbar spine disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for a lumbar spine disorder.  See 38 U.S.C. § 5103A(a).  As discussed in detail below, the weight of evidence is against a finding that a lumbar spine disorder had its onset during active service or within one year of separation from active service or competent evidence even suggesting that a lumbar spine disorder may be associated with service or a service-connected disability.  As such, elements (2) and (3) are absent.  Therefore, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, which assert that his lumbar spine disorder is due to his right knee disorder, no evidence is of record to suggest that the Veteran's lumbar spine either began during, caused by his active service, or due to a service-connected disability.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation and assertions that his lumbar spine disorder is due to his right knee disorder, which is not service-connected. 

Similarly, no VA examination was requested in relation to the Veteran's claim to reopen a claim of service connection for chloracne.  However, VA's duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened, and this decision does not do so.  38 C.F.R. § 3.159 (c)(4)(iii).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claims

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In March 2003, the Veteran filed claims seeking service connection for chloracne and a right knee disorder, which were denied in June 2003, and the Veteran neither appealed the rating decision, nor submitted any new and material evidence pertaining to these issues within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

At the time of the June 2003 rating decision, the evidence of record did not contain competent lay or medical evidence of a diagnosis of chloracne or competent lay or medical evidence that a chronic right knee disability was related to his active service.  As such, the RO denied his claims.

In a statement received in August 2009, the Veteran sought to have his previously denied claims for entitlement to service connection for chloracne and a right knee disorder reopened. 

Regarding chloracne, the record contains no new medical or lay evidence dated after June 2003 beyond the Veteran's own assertions which are cumulative of those previously considered.  The Veteran has not submitted new medical records showing treatment or a diagnosis of chloracne.  As such, his claim to reopen his service-connection claim for chloracne is denied.

Regarding a right knee disorder, the record contains no new medical or lay evidence dated after June 2003 beyond the Veteran's own assertions which are cumulative of those previously considered.  The Veteran was afforded a VA examination in December 2009.  After reviewing the Veteran's claim's file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's right knee disorder was less likely than not due to his active service.   The examiner opined that the Veteran's right knee disorder was much more likely cumulative over the years and secondary to his 30 years of working as a plumber, which required much bending, stooping, and kneeling, as well as his age and weight.  In September 2016, a different VA examiner reviewed the Veteran's claims file, including recently submitted medical evidence, and reported that he could find no new and material evidence of record regarding the Veteran's right knee disorder.  As such, his claim to reopen his service-connection claim for a right knee disorder is denied.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described no new and material evidence has been added since the June 2003 rating decision.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claims, no duty to assist would be triggered.

Accordingly, the claim to reopen the previously denied claims of service connection for chloracne and a right knee disorder are denied.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his service connection claim for a lumbar spine disorder in July 2013, which was denied by a February 2014 rating decision.  He asserts that his lumbar spine disorder is due to his right knee disorder.
	
The Veteran's STRs show that at his November 1968 entrance examination, he had a normal examination of his spine and denied having any recurrent back pain.  At his November 1970 separation examination, he had a normal examination of his spine and denied having any recurrent back pain.

The first objective medical evidence documenting a lumbar spine disorder is in 2013, over four decades after his active service.  A lumbar spine MRI showed disc herniation at multiple levels and x-rays showed degenerative disc disease.

The record contains no evidence of a lumbar spine disorder in service or after his separation from service until decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's currently diagnosed lumbar spine disorder even might be related to his service.

Consideration has been given to the Veteran's allegation that his lumbar spine disorder is due to his active service, which he has not necessarily done.  He is clearly competent to report symptoms of back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe lumbar spine symptoms, he lacks the medical training or qualification either to diagnose a lumbar spine disorder or to relate it to any in-service injury.  Id. 

The Board notes that no lumbar spine problems were noted at enlistment, during his active service, or at separation, and the Veteran denied having any recurrent back pain.  Furthermore, a chronic lumbar spine disability was not diagnosed within one year of separation from service.  Finally, the Veteran asserts that his lumbar spine disorder is secondary to his right knee disorder, which is not service connected.

The record contains no evidence of treatment for a chronic lumbar spine symptom in service, the medical evidence does not document any lumbar spine treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for a lumbar spine disorder.  The record does not show that the Veteran's lumbar spine symptoms resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disorder.  That is, the evidence does not show that a lumbar spine disorder was diagnosed in service or within a year of service, the weight of the evidence is against a finding that a chronic lumbar spine disorder has existed continuously since service, and the weight of the evidence is against a finding that a lumbar spine disorder was due to or aggravated by a service-connected disability.  

Accordingly, service connection for a lumbar spine is not warranted and the claim is denied.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran was granted service connection for his PTSD by a March 2010 rating decision and initially rated at 50 percent effective August 13, 2009, the date his service-connection claim was received by VA.  The Veteran disagrees with the assigned rating and asserts he is entitled to a higher rating; he has not disagreed with the effective date assigned.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms
as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran was afforded a VA examination in February 2010.  He reported having a few friends but being socially isolated most of the time.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner diagnosed the Veteran with PTSD.  He was assessed a GAF of 45.  The examiner reported that the Veteran's social and industrial adaptability were impaired by his PTSD, he had been unable to keep substantial relationships due to his symptoms, and he had to retire from his plumbing business due to symptoms.

The Veteran was afforded a VA examination in July 2011.  He reported having a good relationship with his daughters, but a strained relationship with his son.  He reported helping an ex-wife with various duties.  He reported having a few acquaintances and was able to interact with his neighbors and children.  He reported that he had been fired from his job due to social interactions.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a mental status examination, wherein the Veteran endorsed symptoms such as fair concentration and attention, tangential thought processes, infrequent panic symptoms, and sleep problems, the Veteran was assessed with a GAF of 55.  The examiner noted that evaluation results showed that the Veteran's symptoms had increased.

The Veteran was afforded a VA examination in July 2013.  He reported spending time with his ill brother, but noted that he had several other brothers and sisters he did not see regularly.  He reported living with his ex-wife after his house caught fire.  He denied having any friends any longer because he did not trust people.  He reported having contact with this two daughters but not his son.  He was assessed with a GAF of 51.  The examiner indicated that the Veteran's symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas.

The Veteran was afforded a VA examination in May 2015.  He reported that he now lived alone in an apartment and no longer provided care for his ex-wife but maintained a relationship with her.  He also reported that the brother whom he had spent time with died.  He reported continued contact with his daughters, but no contact with his son.  The examiner indicated that the Veteran's symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas.

The Veteran's medical records show that he has consistently treated for his PTSD.  The Veteran isolates and experiences depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances.  At the February 2010 VA examination, he was assessed a GAF of 45 and the examiner that the Veteran's social and industrial adaptability were impaired by his PTSD, he had been unable to keep substantial relationships due to his symptoms, and he had to retire from his plumbing business due to symptoms.  A GAF of 45 suggests that in the opinion of the medical professional the Veteran was experiencing serious impairment in social and occupational functioning.  At the July 2011 VA examination, the examiner noted that the Veteran's symptoms had increased.  At July 2013 and May 2015 VA examinations, the examiners indicated that the Veteran had occupational and social impairment with deficiencies in most areas, which is consistent with a 70 percent rating.

Thus, considering the Veteran's longitudinal treatment record and reported symptoms, his PTSD supports a 70 percent schedular rating as of the date his claim was received on August 13, 2009.
 
However, the evidence reveals the Veteran's symptoms do not rise to the criteria for a 100 percent rating as it is not shown that the Veteran experiences total social and occupational impairment.  He maintains relationships with his daughters and ex-wife.  He cared for his brother until he passed away.  As such, the evidence of record does not show that the Veteran is totally socially and occupationally impaired.  Therefore, the Board believes that the Veteran's psychiatric symptomatology is most appropriately captured by the 70 percent schedular rating that is being assigned throughout the course of his appeal. 

Accordingly, an initial rating of 70 percent is assigned from August 13, 2009, and the claim is granted.

Ischemic Heart Disease

The Veteran was granted service connection for his IHD by a March 2012 rating decision and initially rated at 30 percent effective October 21, 2011, the date his service-connection claim was received by VA.  The Veteran disagrees with the assigned rating and asserts he is entitled to a higher rating.

The Veteran's IHD is rated under Diagnostic Code 7005.  A 30 percent rating is assigned for IHD resulting in workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for IHD resulting in more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating, the maximum rating allowed, is assigned for IHD resulting in chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran was afforded a VA examination in February 2012.  He did not report any specific cardiac symptom, although he required continuous medications.  The examiner indicated that the Veteran did not have congestive heart failure.  The examiner noted that the Veteran underwent an exercise stress test in July 2011 showing METs of 6.8.  

The Veteran was afforded a VA examination in July 2013.  The examiner indicated that the Veteran required continuous medications but did not have congestive heart failure.  The examiner referred to the July 2011 exercise stress test and reported it showed METs of 6.7.  The examiner reported that the Veteran had a left ventricle ejection fraction of 66 percent.  The examiner further opined that the chest pain and shortness of breath that the Veteran experienced as a result of his ischemic heart disease impaired his ability to conduct strenuous physical exertion, but would not impact sedentary occupations.

The Veteran reported chest pain in January 2015.  In March 2015, he underwent a myocardial perfusion study.  He had a left ventricle ejection fraction of 54 percent.  In April 2015, the Veteran underwent a heart catheterization.  The physician reported that an alternative cause for his chest pain should be considered.

The Veteran was afforded a VA examination in April 2015.  He denied having any current chest pain.  The examiner indicated that the Veteran required continuous medications, but did not have congestive heart failure.  The examiner reported that the Veteran had an interview-based METs of 1 to 3.  However, the examiner indicated that the limitation in METs level was due to multiple medical conditions including IHD and it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition, which include morbid obesity, untreated chronic obstructive sleep apnea, severe lumbar spine degenerative disc disease with radiculopathy, and severe bilateral knee arthritis.  The examiner reported that the Veteran was unable to perform useful maximum exercise stress testing due to these conditions.  The examiner reported that he was unable to estimate from the Veteran's history and other current findings, without resorting to mere speculation, a cardiac-only METs functional level.  The examiner then stated that in his medical opinion, the most accurate assessment of the Veteran's cardiac function was the April 2015 echocardiogram, which was notable for normal valve functions and left atrial and left ventricular enlargement.  The examiner noted that no actual left ventricular ejection fraction was stated in the report.  

In August 2015, the Veteran underwent an echocardiogram; it showed that the Veteran's left ventricular size was normal.  His left ventricular function was also noted to be hyperdynamic with an estimated ejection fraction of greater than 70 percent.

As noted, the Veteran is assigned a 30 percent rating for his ischemic heart disease.  To warrant the next higher, 60 percent rating, he must demonstrate that his service-connected disability results in more than one episode of acute congestive heart failure in the past year; this has not been shown by the record.  In the alternative, the Veteran may also demonstrate that his service-connected disability results in a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Throughout the entire appeal period, the Veteran's left ventricle ejection fraction has been greater than 50 percent.  Stress tests also revealed results of great than 5 METs.  The Board acknowledges that in April 2015, the Veteran had an interview-based evaluation that resulted in METs of 1 to 3; however, as noted by the examiner, the limitations in the Veteran's METs levels were due to multiple medical conditions and not just his ischemic heart disease, and he was unable to undergo an exercise stress test due to these disabilities.  Therefore, the most accurate assessment of the Veteran's cardiac function was the April 2015 echocardiogram test.  Although this test did not report the Veteran's left ejection fraction, the Board notes that he subsequently had another echocardiogram in August 2015, just four months later, which reported a left ventricle ejection fraction of 70 percent.

As the medical record does not demonstrate that the Veteran has been diagnosed with congestive heart failure, and both the ejection fraction and the METS are above the cutoff for a higher rating, a rating in excess of 30 percent is not warranted and the claim is denied.

Residuals of Malaria

The Veteran filed his claim for a compensable rating in October 2011, which was denied by an August 2013 rating decision.  The Veteran asserts he is entitled to a higher rating.

Malaria is rated under Diagnostic Code 6304.  A maximum 100 percent rating is warranted for active malaria.  The Diagnostic Code also notes that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapse of malaria must be confirmed by the presence or malarial parasites in blood smears.  Thereafter, the Diagnostic Code instructs that residuals, such as liver and spleen damage, should be rated under the appropriate system.  38 U.S.C.A. § 4.88b, Diagnostic Code 6304.

The Veteran's medical records do not contain any recent diagnosis of malaria.  Likewise, his medical records do not show any liver or spleen damage due to malaria.  A June 2014 liver function panel was stable.  A March 2015 liver ultrasound was normal.  

In July 2015, the Veteran was afforded a VA examination.  The examiner reported that the Veteran was diagnosed with malaria in April 1971, and after treatment, he had no problems since then.  The examiner indicated that the Veteran's malaria was inactive.

A July 2015 liver function panel was within normal limits.  The Veteran's physician noted that his liver function was "Perfectly normal!  Beautiful really."  An October 2015 liver function panel was stable.  A June 2016 abdominal ultrasound showed a normal liver.  June 2016 and September 2016 examinations found his liver was normal.  His medical records contain no references to any spleen symptoms, treatment, or diagnosis.  Likewise, his medical records contain no evidence of any symptoms or treatment for residuals of malaria.

The Veteran's medical record does not show any treatment for residuals of malaria or any liver or spleen damage due to residuals of malaria.  Therefore, a compensable schedular rating is not warranted and the claim is denied.

Extraschedular Considerations

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

The Veteran filed his claim for TDIU on October 31, 2011, which was denied by an August 2013 rating decision.

In this case, from October 31, 2011, the Veteran is service connected for PTSD now rated at 70 percent disabling, a heart disability rated at 30 percent disabling, and tinnitus rated at 10 percent disabling.  As such, the Veteran meets the schedular rating criteria for a TDIU.

On the Veteran's claim (VA Form 21-8940), received in October 2011, he indicated that he last worked in 1998 as a plumber.  He indicated that he had to leave his job due to his service-connected disabilities.  He indicated that he had a high school diploma with two years of college education.

The Veteran's records show that in May 2004, a SSA medical examiner indicated that the Veteran was unable to meet competitive standards for employment as he was unable to maintain attention for a two hour segment, maintain regular attendance and be punctual, sustain an ordinary routine without special supervision complete a normal workday and workweek without interruptions from psychologically based symptoms, deal with normal work stress, understand and remember detailed instructions, or carry out detailed instructions.  The Veteran was granted SSA disability benefits effective March 1, 2002.

As discussed above, VA examiners have indicated that the Veteran had occupational and social impairment with deficiencies in most areas.

In October 2016, the Veteran was afforded a VA Social and Industrial Survey.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran was clearly unable to work and was clearly unemployable, in part, due to his PTSD and an inability to function in the workplace.  The medical professional explained the reasoning behind her opinion.

As such, the Board concludes that the evidence for and against TDIU is at least in relative equipoise, and given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU is warranted.  As such, the Veteran's claim is granted.


ORDER

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for chloracne is not reopened.

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a right knee disorder is not reopened.

Service connection for a lumbar spine disorder is denied.

A rating of 70 percent for PTSD, but no higher, is granted, effective August 13, 2009, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 30 percent for IHD is denied.

A compensable rating for malaria is denied.

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


